 ADAMSON COMPANY, INC.2736.The Respondent Employer has not violated Section 8(a) (5) of the Act byrefusing to bargain in good faithwithAmerican Bakery and Confectionery WorkersInternational Union,Local 219, AFL-CIO,as alleged in the complaint.7.TheRespondent Employer has not violated Section 8(a)(3) of the Act asalleged in the amendment to the consolidated complaint.[Recommended Order omitted from publication.]Adamson Company,Inc.andUnited Steelworkers of America,AFL-CIO.Case No. 8-CA-2830.Marcia 8, 1963DECISION AND ORDEROn November 15, 1962, Trial Examiner George L. Powell issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report together with a supporting brief.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed,Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings,2 conclusions, and recommenda-tions 3 of the Trial Examiner except as noted herein.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.43The Respondent's request for oral argument before the Board is hereby denied as therecord, the exceptions,and the brief adequately present the issues and positions of theparties.2We agree with the Trial Examiner that the Respondent violated Section 8(a) (1) byunlawfully interrogating its employees concerning their union activity, by threatening toclose its plant if the Union came in, and by threatening to discharge employees for engag-ing in union activity.However, we find it unnecessary to pass upon the Trial Examiner'sadditionalfinding that Breckenridge's false statementto the assembled employees that hehad received orders from Respondent's president to fire Bodey for tearing up trucks alsoviolated Section 8(a) (1) of the Act.Such an additional finding would not affect thescope of our Order herein.3Member Rodgers, for the reasons set forth in his dissenting opinion inIsis Plumbing 1HeatingCo., 138 NLRB 716, would not require the payment of interest on the backpayaward providedfor herein.4The appendix attached to the Intermediate Report is hereby modified by adding thefollowing immediately below thesignatureline at the bottom of the notice:NOTE.-We will notify the above-named employee, if presently serving in the ArmedForces of the United States, of his right to full reinstatement upon application inaccordance with the Selective Service Act after discharge from the Armed Forces.141 NLRB No. 17. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, under Section 10(b) of the National Labor Relations Act (29U.S.C. Sec. 151et seq.;herein called the Act), began with the filing of a charge onJune 13, 1962, by the Charging Party, and, with all parties represented, was heldbefore Trial Examiner George L. Powell in Urbana, Ohio, on September 13 and 14,1962, on complaint of the General Counsel and answer of the Respondent.,The issues in the case are: Whether Respondent independently violated Section8(a) (1) of the Act by a series of incidents of interrogation of employees concerningtheir activities on behalf of and their interests in, the Charging Party; whether Re-spondent threatened certain employees with loss of employment as a result of theirunion activities; and whether Respondent violated Section 8 (a) (3) and (1) of theAct by discharging Clarence Bodey because of his union activities.The Respondent'sdefense is that it did not violate Section 8(a) (1) of the Act, and that it dischargedClarence Bodey on June 9,2 for failure to perform his duties properly.All parties were represented, and participated in the hearing, and were permittedto develop testimony concerning the issues.At the close of the hearing, the GeneralCounsel gave oral argument in lieu of filing a brief.The Respondent filed its briefon October 8.For the reasons hereafter stated in detail in the "Findings of Fact," I find theRespondent coercively interrogated employees; threatened to close its plant if theemployees became or remained members of the Charging Party; and dischargedClarence Bodey because of his activities on behalf of the Charging Party, all inviolation of Section 8(a) (1) and (3), respectively, of the Act.FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, an Ohio corporation, has its principal office and place of business inthe city of East Palestine, Ohio, but it has a place of business in Urbana, Ohio, whereitmakes metal storage tanks.The answer admits that during the past year, it shippedgoods valued in excess of $50,000 from its Urbana, Ohio, plant directly to pointsoutside the State of Ohio and that it is engaged in commerce within the meaningof Section 2 (6) and (7) of the Act. I so find.II.THE LABOR ORGANIZATIONINVOLVEDIt is stipulated that the Charging Party, United Steelworkers of America, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act. I sofind.III.THE UNFAIR LABOR PRACTICESClarence Bodey, one of Respondent's truckdrivers, talked to some of Respondent'semployees in East Palestine in the middle of May.He wanted to know how to geta union in the plant at Urbana. (The Charging Party represented the employeesin the plant at East Palestine.)Upon his return to Urbana he spoke to two employees,as a result of which some of Respondent's employees in Urbana held a meeting onJune 1. This was held at the home of Thomas Brennan.The employees at the meeting signed a petition, and elected John Brennan andRalph Castle to take it to the office of the Charging Party in East Palestine.Immediately following the meeting, Clarence Bodey, Ralph Castle, and John Bren-nan went to Jack Wood's house and got him to sign the petition. Other incidents occurafter a period of a week to 10 days.A. The facts relating to the 8(a) (1) allegation1.Interrogation of individual employeesRalph Castle:Ralph Castle credibly testified that Milton Breckenridge, plantsuperintendent for Respondent, telephoned him on Sunday, June 10.Breckenridgel An amended charge was filed on August 1, 1962, correcting the name of Respondent.The General Counselof theNational Labor Relations Board, herein called the Board, bythe Regional Director for the Eighth Region, issued his complaint and notice of hearingon August 3, 1962,based uponthe above charges, alleging that Respondent violated Sec-tion 8(a) (1) and (3) and Section 2(6) and (7) of the Act.2All datesare in 1962 unless otherwise noted. ADAMSON COMPANY, INC.275told him he had heard of Castle's trip to East Palestine and of his visit to the unionheadquarters located there in theMoose Lodge.Breckenridge told Castle to"either drop the Union and forget about the Union and come back to work, or forgetabout coming back to work." Breckenridge also told him he thought it was "kindof dirty" that they "would go behind his back and do something like this withoutfirst consulting him about it."Breckenridge admitted on cross-examination that on Tuesday or Wednesday be-fore Sunday, June 10, he was told by someone in a telephone conversation from EastPalestine that some of the men had been in East Palestine to see about the Union.However, he denied the specific threat to Castle to drop the Union.His denial is notcredited.As will be seen in later analysis of the testimony, Breckenridge was deeplydisturbed by this activity and might very well have told Castle to drop the Unionwithout remembering it.Castle impressed me as a calm, reliable witness.WhenCastle answered the telephone around the middle of the day on Sunday, June 10, hewas immediately asked why he went behind Breckenridge's back.Breckenridge didnot deny this latter point. In fact he admits similar statements as will be detailedbelow .3John Brennan:Breckenridge also telephoned John Brennan on Sunday, June 10.He was not home, but his wife located him, and he returned the call.He credibly tes-tified that Breckenridge asked how the "Moose" was and went on to tell John Brennanthat he knew that he and Ralph Castle had gone to East Palestine to see about a unionand "he wanted to know why he went to East Palestine to see about a union." Breck-enridge also wanted to know how it was that John Brennan and Ralph Castle, the twoyoungest men, went and was told that they all were in it together-that he and RalphCastle had been elected to go. Breckenridge also told John Brennan he knew thatJohn Brennan, Ralph Castle, and Clarence Bodey had gone to the home of Jack Woodto have him sign a petition.And in the words of John Brennan, "and he told me towatch out for my job." Breckenridge admitted asking "did you make any contacts"and substantially corroborated all of John Brennan's testimony except that he spe-cifically denied telling John Brennan to watch out for his job. I credit the testimonyof John Brennan.Julian (Jack) K. Wood:Jack Wood credibly testified to a conversation with Breck-enridge at the plant arount noon on Sunday, June 10. Breckenridge said, "Jack, didyou know they are trying to get a union in here?" to which he replied, "I do." Breck-enridge then asked him if he had signed a paper and he replied that he had done so.Breckenridge said, "Now, Jack, if you think it will help any, that is all right, sign it;if you don't, take your name off the paper."2.Group interrogationCastle hung up the telephone after his talk with Breckenridge on June 10, and calledseveral of the employees who were interested in the Union.He was able to locateseven employees, who, like himself, wanted to go to Breckenridge's for a meeting.They arrived in front of Breckenridge's home in two cars and all walked into the housetogether.(It is understood at the outset that Breckenridge did not call this meetingalthough he did say he would talk to the employees separately or together.)This wasin the late afternoon.As soon as they had all gathered in the living room, Breck-enridge admitted asking them, "What is your bitch."He admitted they told him theywere not satisfied with the way he was handling the overtime.He told them he hadmade a mistake and that "starting tomorrow, starting Monday, I will see that every-body gets their turn at it." But I am getting ahead of the story. The very first thingthat Breckenridge said as soon as the visitors had settled themselves in the living roomwas, "Where is Bodey?"He was told they could not get in touch with Bodey butsomeone spoke up and said he had seen Bodey going toward the plant. Breckenridgeadmitted that he then said, "I will call him."He then telephoned Bodey at the plant,told him they were having a meeting at his home and, according to Breckenridge,asked him if he would come up and "express his viewpoints on these union activities."Bodey replied that he would be up in a few minutes?Before Bodey arrived at the meeting Breckenridge had asked the employees "whatis your bitch," and had asked them, "is Bodey behind this." Breckenridge wanted to3The motionof Respondentto segregatethe witnesseswas granted by the Trial Ex-aminerat the start of the trial.Accordingly, none of the General Counsel'switnessesbeard the testimony of previous witnesses nor did they discuss the testimony they hadgiven withfuture witnesses.4The seven employees who arrived at the door together were Castle, John Brennan,Dunlavy, Stinson, Maley, TomBrennan, andOtis Smith.All but the latter testified.708-006-64-vol. 141-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDknow who was behind the Union and asked them if "Bodey loaded the gun and Ralphand Buck fired the bullets."Ralph and Buck were identified as Ralph Castle andJohn Brennan respectively.Breckenridge admittedaskingthem why they ever cir-culated the petition.Richard Dunlavy, for the General Counsel, corroborated,in part, the testimony ofBreckenridge and his credited testimony is that Breckenridge told them, "You aretrying to get the Union in here."He told them it would not be a good idea "for thereason that we may shut down the plant and nobody could work." Breckenridgesaid, "It was foolish letting Bodey load the gun and Ralph Castleand John Brennanto fire it."Douglas Stinson, for the General Counsel, credibly testified that Breckenridge toldthem he had just as much to lose if the shop closed.He toldJohn Brennanand RalphCastle that "it was kind of stupid of them to let Bodey loadthe gunand them firethe shot."He understood Breckenridge to say that if the Union was brought in he hadorders "from the big men to close the shop."Albert Maley credibly testified, "He [Breckenridge] asked wholoaded the gunand who fired the bullets, and a statement was made that he knew that Bodey loadedthe gun and Castle and Brennan fired the bullets.He told us that the plant wouldclose, they would lock the doors if the union was voted in."Thomas Brennan corroborated the above.He also credibly testified thatBrecken-ridge said it looked like Bodey had lost his job and that John Brennan and RalphCastle had lost their jobs but that he, Breckenridge, had saved them.His testimonywas that Breckenridge told John Brennan and Castle that it was foolish of them to goto East Palestine after a union because he had "lived out there and all of those peopleout there knew him and liked him and that he was bound to hear about it." He toounderstood Breckenridge to say that if the Union came in the plant the shop would beclosedBreckenridge told the following version of what happened on Sunday, June 10.He testified that he had received a telephone call from employee Glen Rutan around12 noon.Rutan told him "they" were circulatinga petition.Breckenridge thenwent right out to the plant.He saw Jack Wood in the washroom where employeeMcIntosh asked Jack if he had signed a petition. Jack replied, "Yes."McIntosh isa fellow employee who also does maintenance on trucks. It is incredible that Breck-enridge would rush out to the plant immediately following a telephone call and thensay that McIntosh asked Jack Wood if he had signeda petition.AccordinglyI creditthe testimony of Jack Wood that it was Breckenridgeand notMcIntoshwho ques-tioned him.Additionally Breckenridge admitted asking Wood "who circulated it"whereupon Wood told him that he had been circulated by Castle and John Brennan.Breckenridge also admitted telephoning both Castle and John Brennanthereafter.He told Castle that he had "heard you had been to East Palestine, and I would liketo know how you like the Moose Hall?"He admitted asking Castle, "Do youthink it was right, not talking this over with me before you did sucha thing"He then told Castle that he was going to call JohnBrennan.B. The discharge of Clarence BodeyOf the eight witnesses for the General Counsel, only two were presently employeesof Respondent.Of the two present employees only Richard Dunlavy was presentat the meeting at Breckenridge's home on Sunday, June 10.He testified that as soonas Bodey arrived, Breckenridge told Bodey he had received a call from East Palestineand that Bodey was fired. Breckenridge told the employees that he had received thiscall from Respondent's president, Gillies, ordering him to let Bodey go because Bodeywas tearing up trucks. Breckenridge admitted so telling the employees.Then laterin the trial when Breckenridge testified that he had not talked to anyone in EastPalestine, he was confronted with the inconsistency.How could he have receivedword from Mr. Gillies at East Palestine to fire Bodey if he had not talked to anybodyat East Palestine about this9He then admitted that he falsely told the employeeshe had received the word. The record is:The WITNESS' I did not receive word from him [Gillies].TRIAL EXAMINER: When you told the employees that you had received wordfrom him, you had not9The WITNESS: That is right.According to Dunlavy, when Breckenridge told Bodey that he was discharged, Bodeyseemed a little shocked at first and then said, "Well, that's the way the big ballbounces," and sat down in his chairNone of the witnesses for the General Counsel were impeached In the mainpart, those who witnessed the same event corroborated each other.Witnesses for the ADAMSON COMPANY, INC.277Respondent did not deny the testimony of the General Counsel'switnesses exceptin a few instances noted above where Breckenridge denied making certainstatements.After Breckenridge had told Bodey he was fired, he told him he had made his bedand would have to lie in it.Castle related this.Castlealso recalledthat 2 dayslater on June 12 he had a conversation with Breckenridge during which he asked ifthere was a chance for Bodey to get his job back. Breckenridgetold him that in apredicament like this there would be a "scapegoat."When asked what he meant by"scapegoat" Breckenridge "told us ina situationlike this that you could fire a manfor one thing and fall back on somethingelse."John Brennanlikewise referred to aconversation when Breckenridge used the term "scapegoat" but heplaces the con-versation as taking place on Sunday, June 10.Douglas Stinson testified that Breck-enridge told Bodey as he came in the door that he hadlost hisjob.This appearedto stun Bodey for a minute and then he replied, "That's the way the big ball bounces."Albert Maley substantially corroborated this testimony.ThomasBrennan testifiedthat Breckenridge told Bodey shortly after he came into the room that he was nolonger working for the Respondent and said something about a "scapegoat." Fur-ther, Thomas Brennan testified that in a conversation the following day with Breck-enridge, he was told by Breckenridge that Bodey was not fired over the Union butwas fired for incompetency as a driver.Also on the day following that, June 12,Breckenridge told Thomas Brennan that Bodey was not fired and if hehad comein Sunday night or Monday he could have taken out his orders.5Clarence Bodey testified that on Saturday, June 9, he went to the plant in themorning to get his orders for driving a truck on Monday.He saw Breckenridgeand was told that he was going to Charleston, West Virginia, and to a town called"Raid."Bodey said he had to find Raid on his maps for Breckenridge. In the after-noon of Sunday, June 10, Bodey, his wife and children drove to the plant to readyhis truck to be taken out on Monday, June 11.He saw Jack Wood and his wife atthe plant.Wood corroborates the fact that he saw Bodey doing something with histruck.Bodey testified that he checked over his load and checked his oil, lights, etc.,and after Wood had left the plant he took the truck to the gas pump to be filled withgasoline.While he was fueling the truck, the telephone rang.This was Breckenridgeasking him to come over to his house immediately. Bodey told Breckenridge he wasgassing his truck and it would be about 5, 10 or 15 minutes and wanted to know ifhe could wait.Breckenridge said, "Yes, come up right after you get it done."Onthe way to Breckenridge's home Bodey left his wife and children at the home ofTom Brennan and entered the Breckenridge home.He saw Breckenridge with acoffee cup in his hand and joked about where his coffee was and joked about the factthat Breckenridge was not offering him coffee. Breckenridge said, "Bo, I'm goingto tell you the same thing I told John and Castle, and that is you are fired." Bodeysaid that he was stunned for a moment and walked over to his chair and said,"Well, that is the way the big ball bounces."And sat down. Later on in the con-versation Bodey said to Breckenridge "Well, Milt, if you can't fight for somethingyou believe in, there isno sense infighting at all."Breckenridge replied, "That isright, Bo, and you are going to have to be fighting some place else.You made yourbed, now lay in it."After the meeting broke up, Bodey spoke to Breckenridge onthe way out and was told, "Did you not know that you were going to get fired over thisthing?"Breckenridge told him he had received word from East Palestine that Bodeywas passing the paper around. Bodey said, "Well, I guess I filled the truck up forsomeone else."Breckenridge replied, "Yes, it looks that way."Breckenridge didnot specifically deny this conversation.He testified that he told Bodey, "I am aw-fully sorry about this . . . I hope there is no hard feelings." But he did not testifythat that was all that was said.Thus, the credible story emerges that when the seven employees arrived at Breck-enridge's home, Breckenridge asked them where Bodey was.When someone men-tioned the fact the Bodey had been seen heading toward the plant, Breckenridgetelephoned him at the plant.Bodey was gassing up his truck for a delivery he wasplanningto make Monday. Breckenridge knew this and asked him to come to thehouse when he had finished his job.When Bodey arrived, Breckenridge told him hewas fired.He told him he was fired on orders from his boss in East Palestine, andthe reasongiven for the discharge was that Bodeywas tearingup the trucks.Breckenridge knew of Bodey'sunionactivity.He knew of the union activity ofCastle and John Brennan in taking the petition to East Palestine and of Bodey andthem going to Wood's for his signature.He either expressly admitted this or didnot deny it when it was testified to.As will be seen later on, byhis own testimony5No finding of fact is made on this testimony as it is unnecessary to the resolution ofthe issues to do so. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe admitted knowing of Bodey's union activity on June 9.He admitted telephoningCastle and John Brennan on Sunday,June 10, and asking them why they went behindhis back.Breckenridge did not deny the reference made to a"scapegoat,"nor did he denytelling Bodey that he had made his bed and would have to lie in it.1.Respondent'sdefense to Bodey's dischargeBreckenridge,by the way,had been with Respondent at East Palestine for some12 years and had opened up the plant in Urbana in January 1960,where he hasalways been the superintendent.He denied certain testimony of witnesses for the General Counsel,as noted above,and had a sharp conflict with respect to Bodey's discharge.He testified that hedischarged Bodey on Saturday,June 9.His story is that on Friday, June 8, Mc-Intosh,who is in charge of repairs to the trucks,came up to him and said, "Haveyou heard about the latest episode of Bodey?"McIntosh then related an incidentthat happened on May 18.McIntosh told Breckenridge that on May 18 Bodey hadreturned his truck from a trip to Toledo with the fan belt off and the generator andwater pump not working.Also that the battery was found dead the next day.Breckenridge testified he then toldMcIntosh,"With this and the other episodesthat have happened,I am just about filled up to here[signaling his neck] withBodey. . . I am going to have to let him go."The other"episodes"referred to turned out to be three in number.In 1961Bodey allegedly had done $400 worth of damage to two tires on the rear dualwheels of the trailer he was pulling. Second, Bodey had his license revoked in 1961while speeding in his private car.But he was permitted to work in the plant duringthe period when the license was revoked.Third, in April 1962, Bodey tore out thegrill on his truck when he was attempting to have it pulled to give him a start.Following the conversation with McIntoshon Friday,June 8, Breckenridge tes-tified that although he went to the plant Saturday he did not see Bodey. (This ineffect denies Bodey's testimony about the maps and Raid.) So about 2 o'clock onJune 9 he telephoned Bodey at the plant and told him he was discharged. Brecken-ridge said that Bodey replied, "You are discharging me on account of union activi-ties" to which Breckenridge said he replied, "I am not. If I was, I would dis-charge Castle andBrennan."Breckenridge testified that he then received a call from Glen Rutan about 12 noonon Sunday, June 10, as set out above.This was the telephone call that took himimmediately to the plant where he talked with Jack Wood and then telephoned bothCastle and John Brennan and interrogated them as to their union activities.As noted above, Breckenridge admitted telephoning Bodey at the plant on June 10when he did not come with the employees and asked Bodey if he would come upand express his viewpoints on these union activities.Breckenridge said that whenBodey arrived he told him, "These fellows know you have lost your job" and testifiedthat Bodey then walked over to a chair, said "That's the way the ball bounces," andsat down.2.Examination of the reasons given for Bodey's dischargeCredible and uncontradicted evidence was that the total damage done to the truckby Bodey on the May 18 incident cost the Respondent no more than 25 cents. Thiswas the cost of replacing a lost adjusting bolt for the generator.Without this boltthere would not be sufficient tension on the fan belt to cause the generator to chargethe battery.However, there was sufficient tension on the belt to run the water pumpand the fan.The motor was uninjured.Of course the battery needed to be re-charged because it was left to run the electrical system without being charged by theinoperative generator.Accordingly no other damage was done to the truck, and,according to his credited testimony,Bodey was carefully watching his instrumentson his return trip and took reasonable precautions to see to it that damage was notdone the engine by the loss of the bolt.McIntosh was asked why he waited 3 weeks from "the latest episode of Bodey"to tell Breckenridge on June 8 about the May 18 occurrence.As background forhis testimony, it should first be noted that Breckenridge was only working at theplant 4 hours each day during the period May 15 through June 10.He had had aback operation following which he was injured in an automobile accident.He wasrecovering from both incidents during this period.McIntosh testified that he didn't ADAMSON COMPANY, INC.279tell Breckenridge about the May 18 incident because Breckenridge was "In pain anddiscomfort and I didn'twant to upset him with this."The "this" referred to wasthe 25-cent bolt and the battery recharge referred to above.McIntosh's action inwithholding such"upsetting" information from Breckenridge is heartwarming but itis not credible.As to the $400 tire damage, Bodey admitted that the dual wheels locked on histrailer and before his helper and he knew about it the tires were damaged.Testi-mony was adduced that tires are always being damaged in the trucking business andthatMcIntosh himself even lost two wheels on the front axle of the left-hand sideof the dual-wheel trailer he was pulling one day.He drove "for about 5 miles"before he knew the wheels were gone.He and Breckenridge had to retrace the tripfrom Urbana to Delaware,Ohio,to pick up these two wheels.Nothing was saidat the time that either accident was due to negligence or carelessness.As to theApril1962 incident of the truck grill,Bodey credibly testified that inorder to start his stalled truck a fellow employee and he hooked the tow chain to aU bolt in the front of Bodey's truck. But the U bolt pulled out and carried with itthe front grill on the truck.When he told Breckenridge of this grill trouble Brecken-ridge laughed,saying, "Well,the dumb truckdrivers that we have got down here."Further, Bodey testified that no one ever mentioned the May 18 incident to him andall that was said about the 1961 tire incident was that Breckenridge asked him whathappened.The Respondent put Mrs. Breckenridge on the stand as a corroborating witnessfor Breckenridge.She testified that she overhead Breckenridge's telephone conversa-tion with Castle when Breckenridge said, "Why didn't you come to me?Haven't Ialways told you that if there was anything wrong we could always talk it over?"She also testified that she overheard snatches of the conversation at the Sunday,June 10,meeting.She said, "Milton said, `Why didn't you come to me? That wasno way of going about trying to get a union.Iwas a member of the Union for 15years, and if you wanted a union, you should have come to me.Why didn't youcome to me?"'Her testimony and much of that of Breckenridge does not denythe testimony of witnesses for the General Counsel.She did corroborate him onhis alleged telephone discharge of Bodey on June 9.3.Analysis of the testimonyAs noted above where there is conflict between testimony of Breckenridge andwitnessesfor the General Counsel I have credited the testimony of the witnesses fortheGeneral Counsel.These witnesses in no way were impeached as to theirtestimony whereas Breckenridge even admitted telling a lie to the employees.Headmittedtellingthe employees that he had received word from his president to letBodey go when as a matter of fact he had not received such word.He testifiedthat he knew of theunionactivities of his employees on Tuesday or Wednesdaypreceding Friday June 8.He admitted learning of the union activities of Bodeyand Castle and John Brennan on June 9 when he telephoned Bodey even creditinghim that he did telephone and fire E odey on June 9.However, I do not credit thistestimony.It isunbelievable.If B,)dey were fired on June 9 why would he gas upa truck on June 10 for a delivery on June 11?When Breckenridge knew Bodey wasgassingthe truck on June 10 he did not treat him like a discharged employee andtell him to leave the Respondent's equipment alone.Rather he asked him to comeLikewise his question of "Where i3 Bodey?" which he uttered as soon as the sevenemployees entered his house on Sunday, June 10, is not a question I can reasonablyexpect from a man who had fired Fodey the day before. Finally, the testimony ofthe other witnesses as to what Breckenridge said to Bodey as soon as Bodey enteredthe room and the impact it had on Bodey establishes the fact that Bodey was firedon Sunday, June 10, in the presence of seven employees. Breckenridge's testimonythat he told Bodey on Sunday, June 10, "These fellows know you have lost your job"isquite similar to what Bodey said Breckenridge told him.Bodey testified thatBreckenridge told him, "I am going to tell you the same thing I told John and Castle,and that is you are fired." It is conceivable that whatismeantby this last statementis that John and Castle had been told by Breckenridge that hewas going to fire Bodey.And even though some may have known Bodey was going to be fired, the actual actof firing him took place as Bodey and the otherwitnessestestified to.He was firedon Sunday, June 10. Breckenridge did not say, "youhave beenfired," or "I firedyou yesterday."Such a discharge, if made because of Bodey's union activities, vio- 280DECISIONSOF NATIONALLABOR RELATIONS BOARD'fates the rights of employees to organize and join labor organizations as it certainlywould discourage union activities.6The inference is that Bodey was discharged for his union activities.Breckenridgewas upset about the circulation of the petition behind his back.He demanded toknow why his employees were doing this to him.He threatened them with a plantclosing if the Union came into the plant.He told them he had just as much to loseas they did when the plant would close down.He promised to make overtime moreequitable-all this because of the possibility the Union might become the collective-bargaining representative of the employees.He told them Bodey loaded the gun andCastle and John Brennan fired the bullets.He told the employees all of the latterthree had lost their jobs but he had saved Castle and John Brennan from being fired.Then he fired Bodey in the presence of the employees who favored the Union, tellinghim as he fired him that he had made his bed and must lie in it and referring tohim as a scapegoat. The only inference possible to explain what he meant by "bed"isBodey's union activities.Breckenridge attempted to show he fired Bodey because of his incompetence asa truckdriver-because he was tearing up the trucks.And the straw that broke thecamel's back, or, as he phrased it, the thing that fed him up to his neck aboutBodey's driving was the story about Bodey's driving that cost 25 cents for a newadjusting bolt and the cost of recharging the battery!And this took place some3weeks earlier!Yet no criticism had ever been leveled at Bodey for causing X400damage to tires a year before, damage to his grill, or losing his chauffeur's licenseby driving his own car too fast. Indeed, the record shows that others damagedtires and damaged fenders and if Bodey really were a careless driver a good oppor-tunity to drop him when he lost his driver's licenseBut rather than being firedthen, he was put on other work in the plant, yet his regular work was as a truckdriverto which he returned as soon as his license was returned to him. The only meaningfulevent that took place prior to the discharge was Bodey's union activities. It is notdenied that Bodey was the one that originally went to East Palestine.He, togetherwith Castle and John Brennan, went to Jack Wood to secure his name on the peti-tion which Castle and John Brennan later took to East Palestine.There is credibleevidence that Breckenridge knew of the visit to Wood's.Accordingly I find that Bodey was discharged on June 10 in violation of Section8(a)(3) and(1) of the Act?C. Finding of interrogationBreckenridge's interrogation of employees Castle and John Brennan and his threatsto them about loss of their job rights if they continued their union activities, hisinterrogation of JackWood, and his interrogation of the group of employees onSunday, June 10, with the threat that the plant would be closed if the Union came in,were coercive and constituted interference with the employees' rights under the Actin violation of Section 8(a)(1) thereof.8In this case there were explicit threats plusa discharge during the group interrogation.N.L.R.B. v. Firedoor Corporation ofAmerica,291 F. 2d 328, 331 (C.A. 2), (1961).I also find an independent violation of Section 8(a)(1) of the Act when Brecken-ridge told the assembled employees on Sunday, June 10, that he had received wordfrom Respondent's president in East Palestine to fire Bodey for tearing up trucks.6 Respondent comments in its brief that the meeting at Breckenridge's was friendly withthe employees discussing fishing to baseball and that it was incredible for a man of Bodey'stemperament to accept his discharge so placidly if he really were fired on Sunday, June 10.I agree that the record shows subjects ranging from fishing to baseball were discussed.But the purpose of the meeting was the union activities of certain employees and the im-pact that might have on their jobsAs to Bodey's temperament, I believe it is far morelikely for him to keep quiet as if in shock over a discharge that day. Surely if he hadbeen discharged the day earlier he would have said more, if he would even attend themeeting7Respondent's brief notes "for some unexplained reason" the General Counsel nevercalled the seventh employee, Otis Smith, who arrived with the group at Breckenridge'shome.John Brennan testified that Otis Smith was there. I can make nothing out of thefact that Otis Smith was not called as a witness. If he had good evidence for the Re-spondent, the Respondent was free to call him8Wilder Finishing Co., Division of Jervis Corporation,138 NLRB 1017; RE. Edwards,d/b/a Edwards Trucking Company,129 NLRB 385;Trn-Line Metal Products Company,at al.,138 NLRB 964. ADAMSON COMPANY, INC.281Itmatters not that the statement was admittedly false.The statement made in thischarged atmosphere,during which Breckenridge was continually asking his employeeswhy they went behind his back, is coercive and constitutes interference with theemployees' rights in violation of Section 8 (a) (1) ofthe Act.Theemployees knewthere was no cause for Bodey's discharge otherthan for his union activities.Brecken-ridge told them he had saved Castle and John Brennan, the ones who fired the gunthat Bodey loaded.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in con-nection with its operations described in section I, above, have a close,intimate, andsubstantial relation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent engaged in certain unfair labor practices,itwillbe recommended that Respondent cease and desist therefrom and take certain affirma-tive action which,it is found, is necessary to effectuate the policies of the Act.Ithas been found that the Respondent terminated the employment of ClarenceBodey on June 10, 1962, in violation of Section 8(a) (3) and(1) of the Act.Accord-ingly, I shall recommend that the Respondent offer Clarence Bodey immediate andfull reinstatement to his former or substantially equivalent position(The ChaseNational Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB827) without prejudice to all rights and privileges to which each employee is entitled.I shall also recommend that the Respondent make whole Clarence Bodey for anyloss of pay he may have suffered as a result of the discrimination against him, bypayment to him of a sum of money equal to that which he normally would haveearned from June 10, 1962, to the date of a proper offer of reinstatement,less netearnings.The payment provided for hereunder is to be computed on a quarterly basisin the manner established by the Board in F.W. Woolworth Company,90 NLRB289. In addition,I shall recommend that the Respondent be ordered to pay intereston the backpay due Clarence Bodey at the rate of 6 percent per annum in accordancewithIsis Plumbing & Heating Co., Inc.,138 NLRB 716.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Charging Party is a labor organization within the meaning of Section 2(5)of the Act.3.By interferingwith,restraining, and coercing its employees in the exercise ofrights guaranteed by Section7 of the Act,Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (1), of the Act.4.By discharging employee Clarence Bodey because of his union activities, Re-spondent has engaged in unfair labor practices within the meaning of Section 8(a) (3)and (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basisof the foregoing findingsof fact andconclusions of law, and uponthe entirerecord inthe case,I recommend that Respondent, Adamson Company, Inc.,its officers,agents, successors,and assigns shall:1.Cease anddesist from:(a) Interrogating employees concerning their union membership,affiliations,orsympathies,in a manner interferingwith,restraining,or coercingemployees in theexr-;ise o" their rights as guaranteed by the Act.(b) Threatening to close its plant if the employees bringin a union and threaten-ing to discharge employeesby reason of their union activities.(c)Discouragingmembership in United Steelworkers of America, AFL-CIO, orany other labor organizationof its employees,by dischargingits employees becauseof their concerted or union activities, or in any othermanner discriminating in regardto their hireor tenureof employment or anyterm orcondition of employment. 282DECISIONSOF NATIONALLABOR RELATIONS BOARD(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Offer Clarence Bodey immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to all rights and privileges to whichhe is entitled.(b)Make whole Clarence Bodey in the manner set forth above in the sectionentitled "The Remedy "(c)Preserve until compliance with any order for reinstatement or backpay madeby the Board is effectuated, and make available to the said Board and its agents, uponrequest, for examination and copying, all payroll records, social security paymentrecords, timecards, personnel records and reports, and all other records relative to adetermination of the amount of backpay due, and to the reinstatement and relatedrights provided under the terms of any such order.(d) Post at its plant at Urbana, Ohio, copies of the attached notice marked"Appendix A." 9Copies of said notice, to be furnished by the Regional Director forthe Eighth Region, shall, after being duly signed by a representative of Respondent,be posted by Respondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter in conspicuous places, including places wherenotices to its employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for the Eighth Region, in writing, within 20 daysfrom the receipt of this Intermediate Report, what steps have been taken to complyherewith.'°It is further recommended that, unless within said 20 days the Respondent shallhave notified the said Regional Director that it will comply with the foregoing rec-ommendations, the National Labor Relations Board issue its order requiring theRespondent to take the action aforesaid.'In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."10 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "NotifysaidRegional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT interrogate employees concerning their union membership,affiliation, or sympathy, in a manner interfering with, restraining, or coercingemployees in the exercise of their rights as guaranteed by the Act.WE WILL NOT threaten to discharge any employee or to close our plant byreason of union activities.WE WILL NOT discourage membership in United Steelworkers of America,AFL-CIO, or any other labor organization, by discharging any of our employeesbecause of their concerted or union activities or in any other manner discrimi-nating in regard to their hire or tenure of employment or any term or conditionof employment.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain from any or allof such activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of em- CONSTRUCTION, SHIPYARD, ETC., LOCAL 1207283=Lployment as authorizeff'in Section 8(a) (3) of the 'Act, as'modified by the LaborManagement Reporting and Disclosure Act of 1959.WE WILL offer immediate and full reinstatement to Clarence Bodey.WE WILL make whole Clarence Bodey for any loss he may have suffered asCtie result of the discrimination against him.All our employees are free to become, remain,or refrain from becoming or remain-ing members of any labor organization.ADAMSON COMPANY,INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,_and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 720 Bulk-ley Building,1501 Euclid Avenue, Cleveland 15, Ohio,Telephone No. Main 1-4465,if they have any questionconcerning this notice or compliance with its provisions.Construction,Shipyard and General Laborers Local 1207, AFL-CIO; and Building and Construction Trades Council of Tampa,FloridaandAlfred S. Austin Construction Company, Inc.Cage No. 12-CP-2O.March 8, 1963DECISION AND ORDEROn September 5, 1962, Trial Examiner Leo F. Lightner issued hisIntermediate Report. in this proceeding, finding that the Respondentshad engaged in certain unfair labor practices, and recommending thatit cease and desist therefrom and take certain affirmative action as setforth in the attached Intermediate Report.Thereafter, the Respond-ents filed exceptions to the Intermediate Report and a supportingbrief.The General Counsel submitted a brief generally supportingthe conclusions of the Trial Examiner.'The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the. Inter-mediate Report; the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner except as modified hereafter.In finding the violations alleged, the Trial Examiner held that anobject of Respondent Union's picketing3 was recognition and con-eluded that while the picketing was for a dual purpose, i.e., informa-tional as well as recognitional, it was still violative of the Act becauseTheCharging Party filed a motion to remand for the taking of additionalevidencewith respect to the effect of the picketing.In view of our conclusions herein,the motionIs denied.'Pursuant to the provisions of Section3(b) of the Act,the Board has delegated Itspowers in connection with this case to a three-member panel [Members Rodgers, Fanning,and Brown7.3The partiesstipulated that the picketing occurred here during three intervals, April 2to 4, April 30 to May 11, and from May 22 to June 6, 1962 (all dates inclusive), byLaborers Local 1207.141 NLRB No. 24.